DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.
Response to Amendment
Claims 1-2, 6-14, 16-20, and 22-25 are pending in the application.  Claim 5, 15, and 21 have been canceled, and new claims 23-25 have been added.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 8 October 2021; however, upon further search and consideration new rejections are set forth as explained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-2, 7-10, 12-14, 17-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Drake (US 2,500,896) in view of Kenny (US 2009/0212124) and Bryson (US 4,610,394).
Regarding claim 1, Drake discloses a scent diffuser (col. 1, ln. 1-2) comprising: 
a hollow body (2) surrounding a body interior (10, see fig. 5), the hollow body defining a first end (3) and a second end (4), wherein the second end is parallel with the first end and is separated from the first end by one or more sidewalls extending between the first end and the second end (fig. 5), and wherein the first end and the second end each define a plurality of ventilation openings (14/16) extending through the hollow body (fig. 5); 
a fragrance panel (30) saturated at least in part with a fragrance composition (col. 3, ln. 6-7), wherein the fragrance panel is positioned within the hollow body (fig. 5); and
first and second adjustment panels (18 and 19, respectively) positioned adjacent to the first and second ends, respectively, and rotatably secured relative to the interior surfaces of the first and second ends, respectively (col. 2, ln. 35-42; figs. 1, 5), wherein each adjustment panel defines an alignment aperture extending through a central portion of the respective adjustment panel (col. 2, ln. 20-21), wherein the interior surface of each of the first end and second end comprises an alignment feature (15) extending into the body interior and engaging the alignment aperture of the respective adjustment panel to rotatably secure the first and second adjustment panels to the first and second ends, respectively (col. 2, ln. 20-21 and 38-40), and wherein each of the first and second adjustment panels defines a plurality of ventilation apertures (16) extending therethrough that may be selectably aligned with the ventilation openings extending through the first end and the second end of the hollow body, respectively (col. 2, ln. 38-42), each adjustment panel being rotatable between: 

a closed configuration in which the plurality of apertures of the adjustment panel are not aligned with the ventilation openings of the body, and the ventilation openings of the respective first end and second end of the hollow body are blocked by a portion of the adjustment panel (col. 2, ln. 42-46).
Drake does not disclose that the first and second adjustment panels are positioned within the body interior, or that the alignment features are integrally formed with the respective first and second ends, or wherein the second adjustment panel is rotatable independently of the first adjustment panel.
Kenny teaches a scent diffuser (101, see figs. 9-13) comprising: 
a hollow body (114) surrounding a body interior (fig. 9), the hollow body defining a first end (113) and a second end (104, see fig. 9), wherein the second end is parallel with the first end and is separated from the first end by one or more sidewalls (105) extending between the first end and the second end (fig. 9), and wherein the first end defines a plurality of ventilation openings (117/118) extending through the hollow body (figs. 9, 11A); 
a fragrance composition (125) positioned within the hollow body (figs. 9, 10A); and 
a first adjustment panel (109) positioned within the body interior (fig. 9) and rotatably secured relative to an interior surface of the first end and second end (par. 55; fig. 9), respectively, wherein the adjustment panel defines an alignment aperture (133) extending through a central portion of the adjustment panel (fig. 12A), wherein the interior surface of the first end comprises an alignment feature (119) integrally formed with the respective first end (par. 52; fig. 11B), the alignment feature extending into the body interior and engaging the alignment aperture of the adjustment panel (fig. 9) to rotatably secure the first adjustment panel to the first end (par. 52, 55), and wherein the first adjustment panel 
the adjustment panel being rotatable between: an open configuration in which the plurality of ventilation apertures of the adjustment panel are aligned with the ventilation openings of the first end of the hollow body; and a closed configuration in which the plurality of ventilation apertures of the adjustment panel are not aligned with the ventilation openings of the body, and the ventilation openings of the first end of the hollow body are blocked by a portion of the adjustment panel (par. 60).
Accordingly, the prior art teaches that it is known that positioning an adjustment panel outside of the body interior of a scent diffuser and positioning an adjustment panel within the body interior of a scent diffuser are functional equivalents for providing a rotable adjustment panel that provides both an open and a closed configuration for the scent diffuser.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted positioning the adjustment panel within the body interior taught by Kenny for positioning an adjustment panel outside of the body interior taught by Drake because both elements were known equivalents for providing a rotatable adjustment panel that provides both an open and a closed configuration for the scent diffuser.  This substitution would have resulted in the predictable result of providing a rotable adjustment panel that provides both an open and a closed configuration for the scent diffuser.
Bryson teaches a scent diffuser (col. 2, ln. 32-34) comprising a hollow body (11) surrounding a body interior (17), the hollow body defining a first end (19) and a second end (21), wherein the second end is parallel with the first end and is separated from the first end by one or more sidewalls (15) extending between the first end and the second end (figs. 1, 2), and wherein the first end defines a plurality of ventilation openings (63) extending through the hollow body (fig. 5); a fragrance panel (13) containing a fragrance composition (col. 2, ln. 35-36), wherein the fragrance panel is positioned within the hollow body (fig. 2); a first adjustment panel (23) and a second adjustment panel (25) positioned and  4-13).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have also modified the scent diffuser of Drake to make the second adjustment panel is rotatable independently of the first adjustment panel, as taught by Bryson, since this would provide the ability to more finely control the evaporative area of the scent diffuser and the amount of scent being evaporated into the environment.  Moreover, it would have been obvious to one of ordinary skill in the art to accomplish this by modifying each adjustment panel to define an alignment aperture extending through a central portion of the respective adjustment panel, and each of the first and second ends to comprise an alignment feature integrally formed on the interior surface of each of the first end and the second ends, wherein each of the alignment features extends into the body interior and engages the alignment aperture of the respective adjustment panel to rotatably secure the first and second adjustment panels to the first and second ends, respectively, as taught by Kenny.  Notably, such a modification of Drake would provide a scent diffuser with greater adjustability since either of the first or second adjustment panels can be rotated independently of each other and of the fragrance panel.    
claim 2, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 1, and Kenny further teaches wherein the adjustment panel comprises a control pin (110) extending through one of the ventilation openings of the first end of the hollow body (fig. 9) to enable user rotation of the adjustment panel relative to the hollow body (par. 60).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Drake in view of Kenny to include a control pin for each of the first and second adjustment panels, each of the control pins extending through one of the ventilation openings of each of the respective ends of the hollow body, as taught by Kenny, since this was a known arrangement for enabling a user to rotate each adjustment panel relative to the hollow body (Kenny - par. 60).
Regarding claim 7, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 1, and further wherein the fragrance panel comprises a cellulose panel (col.2, ln. 47-48) saturated at least in part with the fragrance composition (col. 3, ln. 3-6).
Regarding claim 8, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 1, and further wherein: the fragrance composition is configured to evaporate into air surrounding the scent diffuser at a first rate when at least one of the first and second adjustment panels is in the closed configuration; and the fragrance composition is configured to evaporate into air surrounding the scent diffuser at a second rate when at least one of the first and second adjustment panels is in the open configuration, wherein the second rate is greater than the first rate (col. 2, ln. 35-46; col. 3, ln. 3-12).
Regarding claim 9, Drake discloses a scent diffuser (col. 1, ln. 1-2) comprising: 
a body (2) comprising first (3) and second body components (4) coupled to define a hollow body interior (10, see fig. 5), each body component having a face surface and an interior surface (fig. 5), an alignment feature (15) extending between each interior surface of the first and second body 
a fragrance panel (30) positioned within the hollow body interior (fig. 5) and saturated at least in part with a fragrance composition (col. 3, ln. 6-7); and
first and second adjustment panels (18 and 19, respectively) positioned adjacent and rotatably secured to the first and second body components, respectively (col. 2, ln. 35-42; figs. 1, 5), each of the first and second adjustment panels defining an alignment aperture extending through a central portion of the respective adjustment panel (col. 2, ln. 20-21), wherein each of the alignment apertures of the first and second adjustment panels receives the alignment feature such that each of the first and second adjustment panels is rotatably secured to the first and second ends, respectively (col. 2, ln. 20-21 and 38-40), wherein each adjustment panel defines a plurality of ventilation apertures (16) extending therethrough that may be selectably aligned with the ventilation openings extending through the first second body components of the hollow body, respectively (col. 2, ln. 38-42), 
each adjustment panel being rotatable between: an open configuration in which the plurality of ventilation apertures of the adjustment panel are aligned with the ventilation openings of the respective body component (col. 2, ln. 38-42); and a closed configuration in which the plurality of ventilation apertures of the adjustment panel are not aligned with the ventilation openings of the respective body component, and the ventilation openings are blocked by a portion of the respective adjustment panel (col. 2, ln. 42-46).
Drake does not disclose that the first and second adjustment panels are positioned between the fragrance panel and the interior surface of the first and second body components, respectively, or wherein each interior surface of the first and second body components comprises an integrally formed alignment feature, or wherein the second adjustment panel is rotatable independently of the first adjustment panel.

a hollow body (114) surrounding a body interior (fig. 9), the hollow body defining a first end (113) and a second end (104, see fig. 9), wherein the second end is parallel with the first end and is separated from the first end by one or more sidewalls (105) extending between the first end and the second end (fig. 9), and wherein the first end defines a plurality of ventilation openings (117/118) extending through the hollow body (figs. 9, 11A); 
a fragrance composition (125) positioned within the hollow body (figs. 9, 10A); and 
a first adjustment panel (109) positioned within the body interior (fig. 9) and rotatably secured relative to an interior surface of the first end and second end (par. 55; fig. 9), respectively, wherein the adjustment panel defines an alignment aperture (133) extending through a central portion of the adjustment panel (fig. 12A), wherein the interior surface of the first end comprises an alignment feature (119) integrally formed with the respective first end (par. 52; fig. 11B), the alignment feature extending into the body interior and engaging the alignment aperture of the adjustment panel (fig. 9) to rotatably secure the first adjustment panel to the first end (par. 52, 55), and wherein the first adjustment panel defines a ventilation aperture (112) extending therethrough (par. 56, fig. 12A, 13) that may be selectably aligned with the ventilation openings extending through the first end of the hollow body (par. 57), 
the adjustment panel being rotatable between: an open configuration in which the plurality of ventilation apertures of the adjustment panel are aligned with the ventilation openings of the first end of the hollow body; and a closed configuration in which the plurality of ventilation apertures of the adjustment panel are not aligned with the ventilation openings of the body, and the ventilation openings of the first end of the hollow body are blocked by a portion of the adjustment panel (par. 60).
Accordingly, the prior art teaches that it is known that positioning an adjustment panel outside of the body interior of a scent diffuser and positioning an adjustment panel within the body interior of a scent diffuser are functional equivalents for providing a rotable adjustment panel that provides both an open and 
Bryson teaches a scent diffuser (col. 2, ln. 32-34) comprising a hollow body (11) surrounding a body interior (17), the hollow body defining a first end (19) and a second end (21), wherein the second end is parallel with the first end and is separated from the first end by one or more sidewalls (15) extending between the first end and the second end (figs. 1, 2), and wherein the first end defines a plurality of ventilation openings (63) extending through the hollow body (fig. 5); a fragrance panel (13) containing a fragrance composition (col. 2, ln. 35-36), wherein the fragrance panel is positioned within the hollow body (fig. 2); a first adjustment panel (23) and a second adjustment panel (25) positioned and rotatably secured relative to an interior surface of the first end and second end, respectively (col. 3, ln. 30-32; col. 4, ln. 4-13), wherein the first and second adjustment panels each defines a plurality of apertures (91) extending therethrough (figs. 6, 7) that may be selectably aligned with the ventilation opening extending through the first end of the hollow body (col. 3, ln. 57-63), wherein the second adjustment panel is rotatable independently of the first adjustment panel (col. 3, ln. 30-32; fig. 1), the adjustment panel is rotatable between: an open configuration in which the plurality of apertures of the adjustment panel are aligned with the ventilation opening of the hollow body; and a closed configuration in which the plurality of apertures of the adjustment panel are not aligned with the ventilation opening of the body, and the ventilation opening of the body portion is blocked by a portion of the adjustment panel (col. 3, ln. 57-63; col. 4, ln. 4-13).  

Regarding claims 10, 17 and 18, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 9, and further described regarding claims 2, 7, and 8, respectively.  
Regarding claim 12, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 9, and further wherein the ventilation openings of the first and second body components are aligned along concentric circles centered about a mid-point of the respective body component (fig. 3), wherein each ventilation opening defines a segment of a circle concentric with the mid-point (fig. 3 - each opening defines a portion of the circumference of the circle).
Regarding claim 13, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 12, and further wherein each ventilation opening of the first and second body 
Regarding claim 14, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 13, and further wherein the plurality apertures of the first and second adjustment panels have a configuration corresponding to the alignment of the ventilation openings of the first and second body components (fig. 5 - the plurality of apertures can be aligned such that each aperture is aligned with a corresponding ventilation opening).
Regarding claims 19 and 20, Drake in view of Kenny and Bryson discloses a method of assembling the scent diffuser described regarding claim 9, and further described regarding claim 2.  
Regarding claims 23-25, Drake in view of Kenny and Bryson discloses the scent diffuser of claims 1 and 9 and the method of assembling the scent diffuser of claim 19, respectively, and Kenny further teaches wherein each of the alignment features lockably engages the respective alignment aperture to prevent each of the alignment apertures from disengaging the respective alignment feature, and wherein rotatably securing the first and second body components to the first adjustment panel and the second adjustment panel includes lockably engaging each of the alignment features of the first and second body components to the alignment aperture of the respective adjustment panel to prevent each of the alignment apertures from disengaging the respective alignment feature. (par. 55; fig. 9).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of Kenny and Bryson and further in view of Westphal (US 2014/0145004).
Regarding claim 6, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 1.  Drake in view of Kenny and Bryson does not disclose wherein each of the first and second adjustment panels defines an at least substantially circular perimeter and defines at least one stop travel 
Westphal teaches a scent diffuser (100) comprising: a hollow body (104/200, see par. 50) surrounding a body interior (108, see par. 34), the hollow body defining a first end (fig. 12 - interpreted to be the top surface of cover 200) and a second end (fig. 2 - interpreted to be the bottom surface of base 104), wherein the second end is parallel with the first end and is separated from the first end by one or more sidewalls extending between the first end and the second end (figs. 2, 12), and wherein the first end defines a ventilation opening (202) extending through the hollow body (par. 50; fig. 12); a fragrance panel (110) containing a fragrance composition (par. 36), wherein the fragrance panel is positioned within the hollow body (par. 37; fig. 6); at least one adjustment panel (204) positioned within the body interior (figs. 12, 12A) and rotatably secured relative to an interior surface of the first end (par. 50; figs. 12, 12A), wherein the adjustment panel defines a plurality of apertures (206) extending therethrough that may be selectably aligned with the ventilation opening extending through the first end of the hollow body (par. 50; figs. 12, 12A), the adjustment panel is rotatable between: an open configuration in which the plurality of apertures of the adjustment panel are aligned with the ventilation opening of the hollow body; and a closed configuration in which the plurality of apertures of the adjustment panel are not aligned with the ventilation opening of the body, and the ventilation opening of the body portion is blocked by a portion of the adjustment panel (par. 50).  Westphal further teaches wherein the adjustment panel defines an at least substantially circular perimeter (fig. 12A) and defines at least one stop travel groove (210) within a portion of the perimeter (fig. 12A); and the interior surface of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the scent diffuser of Drake in view of Kenny and Bryson to include the at least one stop travel groove for each of the first and second adjustment panels and an associated stop protrusion in each of the first end and second end configured as described above taught by Westphal because this was known to guide operation of the adjustment panel between the open and closed configurations and to provide a hard stop informing the user when the adjustment panel is in these configurations.  
  Regarding claim 16, Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claim 9, and Drake in view of Schumacher and Bryson, and further in view of Westphal discloses the scent diffuser further described regarding claim 6.  
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Drake in view of Kenny and Bryson and further in view of Schumacher et al. (US 7,917,018).
Drake in view of Kenny and Bryson discloses the scent diffuser described regarding claims 9 and 19.  Drake in view of Kenny and Bryson does not disclose wherein one of the first and second body components comprises at least one coupling tab, and the other one of the first and second body components comprises at least one corresponding coupling slot, wherein the at least one coupling tab is configured to fit within the at least one coupling slot to selectively couple the first body component to the second body component.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Drake to include the coupling tab/coupling slot configuration of Schumacher to couple the first body component to the second body component since this would provide a more secure couple than the overlapping seam joint of Drake (col. 1, ln. 52-54; fig. 5).
Response to Arguments
Applicant’s arguments filed 11 February 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 







/CODY J LIEUWEN/Primary Examiner, Art Unit 3752